--------------------------------------------------------------------------------

Exhibit 10.3
 
 
GUARANTY


This Guaranty (the “Guaranty”), dated and effective as of December 31, 2008, and
is made and entered into by ST. THOMAS MORE, LLC, a Nevada limited liability
company (“Guarantor”) with reference to the following facts:


R E C I T A L S


A.           St. Thomas More Dialysis Center, LLC, a Maryland limited liability
company (“Dialysis”) and DCA of Hyattsville, LLC, a Maryland limited liability
company (“Purchaser”) are parties to that certain Asset Purchase Agreement,
dated as of December 31, 2008 (the “Purchase Agreement”).


B.           In the event Closing (as defined in the Purchase Agreement) occurs
under the Purchase Agreement, Guarantor has agreed to execute this Guaranty in
favor of Purchaser to guaranty the performance by Dialysis of the General
Covenants (as defined in the Purchase Agreement) for a period of eighteen (18)
months following Closing Date (as defined in the Purchase Agreement) under the
Purchase Agreement (the “Survival Period”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Guarantor agrees as follows:


A G R E E M E N T


1.           Recitals.   Each and all of the foregoing recitals of background
facts are incorporated herein by this reference as though set forth herein
verbatim.


2.           Definition of Terms Used Herein.   The capitalized terms in this
Guaranty shall have the meanings set forth in the Purchase Agreement unless
otherwise expressly indicated herein.


3.           Guaranty.
 
  3.1           Guarantor guarantees the performance by Dialysis of the General
Covenants of Dialysis under the Purchase Agreement during the Survival
Period.  This Guaranty is an absolute guaranty of payment and performance and
not of collection.
 
  3.2           If Purchaser determines that Dialysis has defaulted on, or
breached or violated any of its General Covenants of Dialysis under the Purchase
Agreement and such default is not cured within ten (10) business days following
written notice from Purchaser to Dialysis and Guarantor, then Purchaser shall
have the right to pursue an action against Guarantor for the actual damages
(excluding consequential, speculative and punitive damages) incurred by
Purchaser directly related to such breach or default of by Dialysis of its
General Covenants.  Any action that is not brought by Purchaser against
Guarantor prior to the end of the Survival Period shall thereafter be barred;
provided that Purchaser delivers to the Guarantor during the Survival Period a
written notice (i) stating its intention to file a legal action against the
Guarantor, and (ii) setting forth in reasonable detail the grounds for such
legal action, then Purchaser shall have an additional thirty (30) calendar days
following the conclusion of the Survival Period in which to file, and serve upon
the Guarantor, the complaint in such legal action.
 
 
 

--------------------------------------------------------------------------------

 
 
  3.3           No member or employee of Guarantor shall have any personal
liability, directly or indirectly, under or in connection with the Guaranty
except for any acts of a member or employee of Guarantor of intentional fraud or
intentional misrepresentation.
 
  3.4           Notwithstanding anything to the contrary contained herein:  (a)
Guarantor shall have no liability (and Purchaser shall make no claim against
Guarantor, or any member or employee of Guarantor) under this Guaranty or any
document executed by Guarantor in connection with this Guaranty, unless the
valid claims by Purchaser under this Guaranty collectively aggregate to more
than Ten Thousand Dollars ($10,000); (b) the liability of Guarantor under this
Agreement and such documents shall not exceed, in the aggregate, an amount equal
to Six Million Dollars ($6,000,000) under any circumstances; and (c) in no event
shall Guarantor be liable for any consequential, special or punitive
damages.  The provisions of this Section 3.4 shall not apply to any acts by
Guarantor of intentional fraud or intentional misrepresentation.


4.           General Provisions.
 
  4.1           Guarantor agrees to pay, upon Purchaser’s demand, Purchaser’s
reasonable out-of-pocket costs and expenses, including but not limited to
attorneys’ fees, costs and disbursements, incurred in any effort to collect or
enforce the obligations of Guarantor under this Guaranty, regardless whether any
lawsuit is filed, and in the representation of Purchaser in any insolvency,
bankruptcy, reorganization or similar proceeding relating to Dialysis or
Guarantor. Until paid to Purchaser, such sums will bear interest from the date
such costs and expenses are incurred at the rate of eight percent (8%) per
annum.
 
  4.2           No provision of this Guaranty or Purchaser’s rights hereunder
may be waived or modified nor can Guarantor be released from its obligations
hereunder except by a writing executed by Purchaser. No such waiver shall be
applicable except in the specific instance for which given.  All remedies of
Purchaser against Dialysis and Guarantor are cumulative, except that the
aggregate liability of Dialysis and Guarantor shall not exceed the aggregate
amount in Section 3.4(b) of this Guaranty.  This Guaranty shall be governed by
and construed under the laws of the State of Maryland and venue for any action
under this Guaranty shall be in Prince George’s County, Maryland.  The
provisions of this Guaranty will bind and benefit the heirs, executors,
administrators, legal representatives, successors and assigns of Dialysis and
Guarantor and will inure to and benefit the Purchaser and its administrators,
legal representatives, successors and assigns.
 
  4.3           In the event of a sale or other disposition by Guarantor of all
or substantially all of its assets prior to the conclusion of the Survival
Period, the acquirer of such asssets shall be deemed a “successor” Guarantor for
purposes of this Guaranty.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, GUARANTOR has caused its duly authorized officer to execute
this Guaranty of Lease as of this 31st day of December, 2008.





 
ST. THOMAS MORE, LLC,
 
a Nevada limited liability company
               
By:
ST. THOMAS MORE FACILITY, LLC,
   
a Maryland limited liability company
   
Its:  Member
                 
By:
G&L ST. THOMAS MORE, LLC,
     
a Nevada limited liability company
     
Its:  Venture Manager
                   
By:
G&L SENIOR CARE PROPERTIES, LLC,
       
a Nevada limited liability company
       
Its:  Member
                                   
By:
/s/ Steven D. Lebowitz
           
Steven D. Lebowitz
         
Its:  Managing Director

 